 1   Shanny J. Lee, State Bar No. 213599
     Law Office of Charles E. Binder
 2   and Harry J. Binder, LLP
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
 8

 9   CAROL LYNEE HAGAR,         )               No.: 2:17-cv-02381-DMC
                                )
10       Plaintiff,             )               ORDER AWARDING ATTORNEY
11                              )               FEES UNDER THE EQUAL
                v.              )               ACCESS TO JUSTICE ACT,
12                              )               PURSUANT TO 28 U.S.C. § 2412(d),
13   COMMISSIONER OF THE SOCIAL )               AND COSTS, PURSUANT TO 28
     SECURITY ADMINISTRATION,   )               U.S.C. § 1920
14                              )
15       Defendant.             )
                                )
16

17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
19   be awarded attorney fees under 28 U.S.C. § 2412(d) in the amount of EIGHT
20   THOUSAND FIVE HUNDRED DOLLARS ($8,500.00), and costs under 28
21   U.S.C. § 1920, in the amount of FOUR HUNDRED DOLLARS ($400.00), subject
22   to the terms of the above-referenced Stipulation, to include the United States
23   Department of the Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130
24   S.Ct. 2521 (2010). Any payment shall be delivered to Plaintiff’s counsel.
25

26         Dated: August 16, 2019
                                                 ____________________________________
27                                               DENNIS M. COTA
                                                 UNITED STATES MAGISTRATE JUDGE
28
